PETITION TO REHEAR.
Upon petition to rehear,
Cooper, J.,
said:
The main contention of the railroad company, in its petition for rehearing, is that the valuation of the cir- • cuit judge is best sustained by the facts.
The property and franchises of the company were .assessed for county taxation, under the' act of 1879, by the county trustee, as omitted property, in December, 1882. The company disputed the valuation, and caused a revaluation to be made by the chairman of the county court, and then brought the case into the circuit court by certiorari, upon the ground, principally, that the assessment had been made on the road as completed, when it should have been on the property .as it was on January 10, 1882. On the hearing, the proof was clear that the valuation had been made as of January 10, 1882. Under these circumstances, if the valuation of the chairman be not conclusive, the burden is upon the company to show clearly that there "was error.
The revaluation of the chairman of the county court was made upon evidence furnished by the company. *694This evidence was embodied in a bill of exceptions,, and made a part of the petition for the writ of cer-tiorari. It consisted of the testimony of the general superintendent of the construction of the line through-the county, and a certified copy of the assessment of the State assessors on other parts of the road. The-superintendent says he built the road in the county, and thinks he knows its value perfectly. “ I mean,”' he adds, “that I had charge of the construction and superintended the same, and know its condition, value and cost.” He then says that a good deal of work had been done on the line by the old company, and the largest part of the right of way had been secured' by that company. And adds: “Possibly this Chesapeake, Ohio & Southwestern Railroad Company had expended as much as $80,000 in this county before January 10, 1882, but I can not tell as to this, as I have not the account with me. The books of the company will show.” The company had also secured the right of way over some six or eight tracts of land, and some four hundred cross-ties. The cost of steel rails was about $5,000 a mile, and the cost of the right of way and preparation of road-bed for rails-would exceed per mile that of the steel rails.
The company was content to have the revaluation made on this proof, and if it sustains the assessment of the chairman of the county court, it is difficult to see how the assessment can be altered, upon certiorari, by the circuit court. The only new evidence introduced at the hearing in the circuit court, of any importance, was the testimony of a member of a firm of *695contractors, who says that his firm had the contract for grading the road-bed from Ripley north to Dyers-burg, and the bridging and trestling from Ripley south to Hatcbie river, and that by January 10, 1882, the company had paid the firm $84,000 for grading the road between Ripley and Dyersburg, mostly in Dyer county. He also estimates the grading previously done in Dyer county at $1,000 a mile, or $24,000. It will be noticed that the firm did not contract for all the grading in Lauderdale county, although the superintendent says that most of the money paid out by the company was to that firm.
The testimony of the general superintendent of the company as (o the amount of expenditures in the county prior to January 10, 1882, is more conclusive than the testimony of a single contractor. If he were in error, it would have been easy to show the fact by the books of the company, to which he refers. If to that amount we add the old grading, the releases of the right of way as proven, and the franchise, we can not say that the assessment of the chairman of the county court has been successfully impeached. It is true that the State assessors only assessed the finished road in other counties at $5,000 a mile. But the general superintendent himself testifies that the steel rails alone cost $5,000 a mile, and that the preparation of the road-bed for the rails would exceed per mile the cost of the steel rails. And the assessment of the State assessors, while persuasive evidence, is not conclusive as to the value of another part of the same road. Even if the petition of the company for the *696writ of certiorari calls for a revaluation in the circuit court, and if the law authorizes that court to make a revaluation, we think that the company has failed to make out a sufficient case to warrant an interference with the chairman’s assessment.
Another point made is that this matter is res ad-judieata by the judgment when the case was before us upon the sufficiency of the petition for the writ of certiorari. The idea seems to be that it was then adjudged that the company was entitled to relief, whereas now, under the opinion delivered on a former day of this term, the company gets no relief. But the position assumed is based upon a misapprehension of what was formerly decided. There can be no doubt that, as a general rule, a former judgment in a cause is conclusive, both as to matters of law or fact actually adjudged: McNairy v. Nashville, 2 Baxt., 251: Wells on Res Adj., sec. 613, et seq. But the only matter adjudged upon overruling the motion to dismiss the company’s petition was that the facts therein stated, and which were admitted by the motion, were sufficient, if true, to require a trial on the merits: Rodgers v. Dibrell, 6 Lea, 69; Kirkpatrick v. Utley, 14 Lea, 96. The court was of opinion, on the case then before it, that if the assessment complained of was made, as alleged in the petition, on the road as completed instead of in its incomplete state on January 10, 1882; it was invalid, and should be quashed. The opinion then delivered concludes thus: “It is, however, only necessary to decide that the assessment now before us (as it is set out in the petition), is invalid, and not *697according to law, and the petition had merits on its ¡statement of facts.” And the judgment of the court merely overruled the motion to dismiss, and remanded the cause for further proceedings. The proof, on the hearing of these further proceedings, failed to show that the assessment was made of the completed road, and established the fact that it was made as of January 10, 1882. The new proof, moreover, as we have .•seen, does not satisfy us that the valuation of the chairman was erroneous, even if that point could be gone into under the petition.
The petition for a rehearing must, consequently, be ■dismissed.